          Case 1:18-cv-02285-AJN Document 51 Filed 05/08/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                                   5/8/2020



  Kathleen Mellon,

                          Plaintiff,
                                                                     18-CV-2285 (AJN)
                  –v–
                                                                          ORDER
  Enhanced Recovery Company, LLC,

                          Defendant.


ALISON J. NATHAN, District Judge:

       After the Court dismissed this FDCPA action, Defendant moved for sanctions against

Plaintiff. To receive sanctions in an FDCPA case, there must be “clear evidence that the

litigant’s conduct was (1) entirely without color and (2) motivated by improper purposes.”

Huebner v. Midland Credit Mgmt., 897 F.3d 42, 56 (2d Cir. 2018) (quotation omitted). “A claim

is entirely without color when it lacks any legal or factual basis.” Schlaifer Nance & Co. v.

Estate of Warhol, 194 F.3d 323, 337 (2d Cir. 1999).

       This case centered on whether a collection notice sent to Plaintiff was misleading under

the FDCPA, because it did not mention interest or other late fees. In Taylor v. Financial

Recovery Services, the Second Circuit held “that a collection notice that fails to disclose that

interest and fees are not currently accruing on a debt is not misleading within the meaning of”

the FDCPA. 886 F.3d 212, 215 (2d Cir. 2018). In such an instance, the collection notice need

not mention interest or fees at all. But if interest or other fees are in fact continuing to accrue,

then the failure to disclose those interest and fees in a collection notice is actionable. See id.

       Defendant argues that its motion should be granted because Plaintiff only alleged that

interest and fees could accrue, not that they were actually doing so. But this is incorrect:
          Case 1:18-cv-02285-AJN Document 51 Filed 05/08/20 Page 2 of 2



Plaintiff did allege that interest and other charges “continued to accrue.” Amended Complaint,

Dkt. No. 22, ¶ 15; Complaint, Dkt. No. 15, ¶ 15. There is no indication that Plaintiff intended to

use the word “accrue” any differently than the Taylor court did. If interest or other fees were

accruing, then the collection notice’s failure to disclose that fact would make it misleading under

the FDCPA. Likewise, the proposed payment schedules in the letter would be misleading

because it did not account for the interest or other fees that continued to accrue. The flaw with

Plaintiff’s complaint was not that it failed to allege that interest or other fees continued to accrue,

as Plaintiff argues. The problem was that this allegation was “conclusory” and Plaintiff failed to

subsequently amend her complaint. Dkt. No. 30. Defendant’s argument therefore fails because

it is premised on a misreading of Plaintiff’s pleading.

       Furthermore, Judge Spatt has found similarly worded allegations about the accrual of

interest that were almost as bare as the ones in this case to be sufficient to state a claim under the

FDCPA. See Anzelone v. ARS Nat’l Servs., No. 2:17-cv-04815, 2018 U.S. Dist. LEXIS 118127,

at *10-*12 (E.D.N.Y. July 16, 2018). Accordingly, the Court cannot conclude that Plaintiff’s

litigation conduct was entirely without color.

       Defendant’s motion for sanctions is denied.

       This resolves Dkt. No. 36.



            8 2020
Dated: May ____,
       New York, New York
                                                 __________________________________
                                                         ALISON J. NATHAN
                                                       United States District Judge




                                                   2
